    Case 18-41187        Doc 44     Filed 10/04/19 Entered 10/04/19 10:43:04                 Desc Notice of
                                         Dismissal Page 1 of 1
                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF MASSACHUSETTS


In Re:   Gail D. Frieburger                                     Chapter: 13
         Debtor,                                                Case No: 18−41187
                                                                Judge Christopher J. Panos



                                          NOTICE OF DISMISSAL




You are hereby notified that an Order Dismissing the above was entered on 9/19/2019 .




Date:10/4/19                                                    By the Court,

                                                                David Corchado
                                                                Deputy Clerk
                                                                508−770−8905



                                                                                                              44
